United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 21-5025                                                September Term, 2021
                                                                      1:20-cv-03354-UNA
                                                      Filed On: September 27, 2021
Donald White,

              Appellant

       v.

Edward Markey, United States Senate, et al.,

              Appellees


            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

       BEFORE:       Rogers, Millett, and Katsas, Circuit Judges

                                    JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the brief and supplements filed by appellant. See
Fed. R. App. P. 34(a)(2); D.C. Cir. Rule 34(j). It is

       ORDERED AND ADJUDGED that the district court’s order entered December
22, 2020, be affirmed. Appellant failed to plead facts to establish his standing to sue,
and “the defect of standing is a defect in subject matter jurisdiction.” Haase v.
Sessions, 835 F.2d 902, 906 (D.C. Cir. 1987). To establish Article III standing, plaintiffs
must allege an injury that is “concrete, particularized, and actual or imminent; fairly
traceable to the challenged action; and redressable by a favorable ruling.” Clapper v.
Amnesty Int’l USA, 568 U.S. 398, 409 (2013) (quoting Monsanto Co. v. Geertson Seed
Farms, 561 U.S. 139, 149 (2010)). Appellant has not demonstrated what, if any, injury
he sustained as a result of the facts alleged.
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 21-5025                                                September Term, 2021

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk




                                          Page 2